Morgan, J.
Appeal from a judgment of the district court of Washington county for the possession of a quarter-sec*155tion of land and setting aside a tax deed relied upon by the defendant.
The contentions of appellant on this appeal have been heretofore decided against it, in the case, of Empire Ranch & Cattle Co. v. Lardner Howell, 22 Colo. App., 581, 126 Pac., 1096, wherein this court held that:
‘ ‘ The legal title of a mortgagee or grantee in a deed of trust to secure a debt is recognized only for the benefit of the holder of the debt; but against all other persons .the mortgagor or grantor is the legal owner, and the title of the mortgagor or grantor remains until divested by sale under proceedings regularly brought. ’ ’
“To establish title by limitations to vacant and unoccupied land, one must have color of title, obtained in good faith, and must pay taxes for the full period of seven years, and the color of title and payment of taxes must exist concurrently without interruption, and must continue throughout seven years; and seven full years must elapse between the first payment of the taxes and the commencement of an action against him, to establish the defense of limitations.”
The judgment of the lower court is- therefore affirmed. Affirmed.